[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE' MOTION FOR RECONSIDERATION
The plaintiff has filed a Motion for Reconsideration through which she invites the Court to revisit and revise its ruling which denied her Application for a Prejudgment Remedy, and denied her Motion for Temporary Injunction. The two grounds set forth in her Motion for Reconsideration are 1) that the ruling of the court was made from the bench almost two months after the initial day of testimony on June 17, 1996; and 2) that the decision made no reference to the June 17, 1996 testimony of Ruth Turcotte, Marcia Morrison-Frye, and Thomas Frye. The plaintiff has attached a transcript of these witnesses' testimony to her Motion for Reconsideration.
The Court has reviewed the transcript presented by the plaintiff, as well as its notes of the testimony presented by all of the witnesses. The Court finds that its further review of the credible evidence in this case confirms its initial decision which denied the granting of the Application for Prejudgment Remedy, as well as the Motion for Temporary Injunction. CT Page 6400
So Ordered.
Clarance J. Jones, Judge